Citation Nr: 1118119	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decision of the Chicago, Illinois, VA Regional Office (RO).

This case has previously come before the Board.  In June 2009, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by a numeric rating of I on the right and I on the left.  


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The April 2004 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the claimant is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took issue with the initial 0 percent disability rating and is presumed to be seeking the maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a statement of the case which contained, in pertinent part, the relevant criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Thus, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless) as the Board has done in this case.  See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The claimant's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in October 2009.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been a material change in the service-connected bilateral hearing loss since the claimant was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The examination report is thorough and supported by VA outpatient treatment records.  The examination report in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also provided notice regarding the appropriate disability rating or effective date to be assigned in March 2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85 (2010).  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the June 2009 remand.  The Veteran was afforded a VA examination and the evidence is adequate for a determination.  

This matter stems from the appeal of an initial 0 percent evaluation assigned for bilateral hearing loss following a grant of service connection in an August 2004 rating decision.  Thus, the question is whether a rating in excess of 0 percent for bilateral hearing loss is warranted at any time during the appeal period.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

The Veteran contends the initial 0 percent rating assigned for his service-connected bilateral hearing loss does not reflect the severity of his hearing loss.  Having reviewed the evidence, the Board finds that a higher rating is not warranted.  

VA audiologic evaluation performed in June 2004 showed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
70
75
LEFT
30
25
30
65

Average pure tone threshold was 50 decibels on the right and 38 (rounded) decibels on the left.  Discrimination ability was 92 percent correct on the right and 92 percent correct on the left.  The diagnosis was severe high frequency sensorineural hearing loss.  

The results of the June 2004 VA examination constitute level I hearing on the right and level I hearing on the left.  When combined, the result is a 0 percent disability evaluation.  38 C.F.R. § 4.85 (2010).  The Board notes that the findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2010).

VA audiologic evaluation performed in October 2009 showed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
70
65
LEFT
25
15
25
70

Average pure tone threshold was 41 (rounded) decibels on the right and 34 (rounded) decibels on the left.  Discrimination ability was 98 percent correct on the right and 96 percent correct on the left.  The diagnosis was a sloping to severe sensorineural hearing loss on the right and left.  

The results of the October 2009 VA examination constitute level I hearing on the right and level I hearing on the left.  When combined, the result is a 0 percent disability evaluation.  38 C.F.R. § 4.85 (2010).  The Board notes that the findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2010).

The Board has considered the private audiometric evaluation, received in January 2008, and accepts the Veteran has difficulty hearing speech in noise, and the October 2009 VA examination report notes significant difficulty in noisy environs.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The objective evidence, however, does not establish a rating in excess of 0 percent is warranted.  

In regard to the Veteran's April 2005 assertion of a severe degree of impairment due to bilateral hearing loss, the June 2004 VA examination report notes normal right ear hearing through 2000 Hertz on the right and through 3000 Hertz on the left, the January 2008 private report notes normal hearing through 2000 Hertz, with an asymmetry at 3000 Hertz, only, and the October 2009 VA examination report notes normal hearing through 2000 Hertz on the right and through 3000 Hertz on the left, noting no significant difference in the test results obtained from those obtained in 2004 or in 2008.  Regardless, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  

In addition, while the Veteran asserted, in November 2007, that his bilateral hearing loss interferes with his comprehension at work, a January 2004 VA record reflecting complaints of difficulty understanding speech in noise notes no gross problems related to hearing loss, and VA records, dated in March 2004, note no barriers to learning were identified and that he had been employed with the same company for 19 years.  Regardless, the 0 percent evaluation contemplates the degree of impairment in earning capacity, if any, including loss of time from exacerbations due to service-connected bilateral hearing loss.  38 C.F.R. § 4.1.

To the extent that the Veteran has asserted that the examiners who performed the VA examinations are incompetent and/or that the reports of examination are inadequate, to include such an assertion in the April 2005 notice of disagreement, objective private findings are not inconsistent with the VA findings, and the Veteran has presented no evidence that the VA examiner is incompetent.  In Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010) and in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit held that the Board is not required to present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance on that physician's opinion.  Rather, there must be some challenge to the expertise of the VA expert.

As to the assertions in regard to recommendations pertaining to use of a hearing aid, a January 2004 VA record notes that based on hearing in the primary speech regions, the Veteran is not considered a good candidate for amplification, and the October 2009 VA examiner stated that hearing aids were not expected to improve speech recognition in noisy environments.  Regardless, the objective findings do not establish bilateral hearing loss to a compensably disabling degree at any time during the relevant period.  

In this case, and while hearing on the right has been noted to be worse than on the left, the objective private and VA findings consistently constitute level I hearing on the right and level I hearing on the left, discrimination ability in quiet has been noted to be excellent, bilaterally.  The October 2009 VA examiner specifically stated that a higher rating would be disproportionate to the degree of hearing loss in this case.  

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms, to include difficulty hearing.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to hearing loss.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to the objective findings.  The opinions provided are based upon test results, reliable principles, and sound reasoning.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to a total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of an underlying disability claim or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not asserted total disability due to bilateral hearing loss.  Rather, a March 2004 record notes that he has been employed with the same company for 19 years.  Thus, a TDIU is not for consideration.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.

The preponderance of the evidence is against a rating in excess of 0 percent for bilateral hearing loss at any time during the relevant period.  Consequently, the benefits sought on appeal are denied.

In regard to extraschedular consideration, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds that the competent evidence does not establish, at any time, that the Veteran's service-connected bilateral hearing loss produces such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  Rather, the record, to include a March 2004 VA record reflects the Veteran is employed.  In addition, the competent evidence does not establish that the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.



ORDER

A rating in excess of 0 percent for a bilateral hearing loss is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


